Per Curiam.
Defendant, on appeal from judgment of conviction for aggravated robbery, Minn. St. 609.245, and from a denial of his motion for a new trial, contends that (1) the pretrial lineup was unfairly suggestive and that the trial judge committed prejudicial error in permitting the two witnesses who identified defendant at trial to testify that they had identified him at the lineup; (2) the trial judge also committed prejudicial error in permitting testimonial reference to a gun found in defendant’s possession; and (3) there was, as a matter of law, insufficient evidence on the issue of identification to support the verdict. We have carefully reviewed the record and find no error.
Affirmed.